Citation Nr: 1007422	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability.  

2. Entitlement to service connection for bigeminal rhythm.  

3. Entitlement to service connection for anal fissure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1982 to July 1986 and from January 2003 to January 
2005.  He also had federalized service with the National 
Guard from September 2005 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2008, the Veteran withdrew his claim for increase 
for a left elbow disability.  

In February 2009, the Veteran filed a claim for increase for 
left ear hearing loss, which is referred to the RO for 
appropriate action.  

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for a back disability, the 
Veteran asserts that back pain was aggravated during his 
period active duty in October 2004 when he was in a motor 
vehicle accident and strained his back.  On VA examination in 
May 2006, the diagnosis was degenerative joint disease, but 
the examiner did not address whether the Veteran's back 
disability was aggravated by service and further development 
under the duty to assist is needed.  



On the claim of service connection for bigeminal arrhythmia, 
the service treatment records show that in December 2004 the 
Veteran had an abnormal electrocardiogram and the assessment 
of bigeminal arrhythmia.  In August 2007, the Veteran 
testified that he was experiencing chest pains.  As the 
evidence of record is insufficient to decide the claim, 
further development under the duty to assist is needed. 

On the claim of service connection for an anal fissure, 
private medical shows that a few weeks after the Veteran was 
discharged from federalized service in the National Guard the 
Veteran complained of rectal pain and the assessment was anal 
fissure.  In March 2008, a private physician expressed the 
opinion that as the anal fissure was noted shortly after the 
Veteran's federalized service in the National Guard, which 
involved a significant amount of sitting, driving and heavy 
lifting, a causative factor for an anal fissure, the anal 
fissure was related to service.  As the evidence of record is 
insufficient to decide the claim, further development under 
the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine  
whether the preexisting lumbosacral 
strain, mechanical low back pain, was 
aggravated by service, including the 
finding of low back pain after the Veteran 
was involved in a vehicle accident in 
October 2004, and the post-service finding 
of degenerative joint disease by X-ray on 
VA examination in June 2006. 

In formulating the opinion, the term 
"aggravation" in this context means a 
permanent increase in severity, that is, a 
worsening of the underlying condition not 
due to the natural progress of the 
condition as contrasted to a temporary 
worsening of symptoms.  

The claims folder should be made available 
to the examiner for review. 

2.  Afford the Veteran a VA examination to 
determine whether the Veteran has a 
current heart disability related to 
bigeminal arrhythmia shown on an abnormal 
electrocardiogram in service in December 
2004. 

The claims folder should be made available 
to the examiner for review. 

3.  Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the anal fissure, first 
documented 29 days after the Veteran was 
discharged from federalized service with 
the National Guard in October 2005, is 
consistent with prolonged sitting and 
driving and heavy lifting while the 
Veteran was on active duty with the 
National Guard in September and in October 
2005.

In formulating an opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" means that the weight 
of the evidence both for and against the 
conclusion reached in the opinion is so 
evenly divided that it is as medically 
sound to find in favor of the conclusion 
as it is to find against the conclusion.

The claims folder should be made available 
to the examiner for review.  

4.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


